DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/01/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Viegas (US 9020165 B2 – Cited IDS)
Miyazaki (US 20070124620 A1)
Lesso (US 8824703 B2)
Tsang et al. (US 8525710 B1)
Schuurmans et al. (US 20140340147 A1)
Rafeeque (US 20110102082 A1)
Lesso (US 20120154032 A1)
Quilter (US 20060186955 A1)
Roeckner et al. (US 20070139103 A1)
Honda et al. (US 20050151585 A1)

Amadi et al. (US 9287839 B1)
Lesso et al. (US 20200186927 A1)
Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fails to disclose a specific audio device comprising: 
	an adder including a first input terminal, a second input terminal, and an output terminal 5and configured to add signals of the first input terminal and the second input terminal to output an added signal through the output terminal, the first input terminal being configured to receive a digital audio signal; 
	10
	

a voltage detecting circuit configured to detect a supply voltage received by the amplifying circuit and output a voltage signal related to the supply voltage; and 
	an offset compensation circuit configured to obtain a direct current (DC) offset 15compensation value according to the voltage signal and output the DC offset compensation value to the second input terminal.
	Furthermore, the above limitations in the combination with the rest of the disclosed limitations cause the claim distinguished from the prior art.
Regarding independent claim 8: this claim including the audio device of claim 1 and allowed under the same reasons that applied to claim 1.
Regarding independent claim 13: this claim is the corresponding method that is performed by the audio device of claim 1 and allowed under the same reasons that applied to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654